DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 9-11, 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Herring (US 2017/0071332), in view of, Lane (US 2008/0067417).

          Herring teaches:
          In regards to claim 1, Herring discloses a display height-increasing platform with keyboard sterilization function, comprising a height-increasing platform body (1), a tablet top (11) arranged on the upper end surface of the height-increasing platform body (1) for supporting the display, a space (12) formed in the lower portion of the height-increasing platform body (1) for the placement of the keyboard; (abstract; 300, 400 fig(s) 1-2, 7, ‘user control panel’, ‘UV light disinfectant unit’; fig(s) 10-11, 16)



          the ultraviolet disinfection unit (3) is used for projecting the ultraviolet light onto the upper surface of the keyboard for sterilizing and disinfecting.  (300 fig(s) 1-2, 7, 10-11, 16 ‘(UV) light disinfectant unit’)

          Herring does not teach:

          the space (12) is provided with an ultraviolet disinfection unit (3);

          Lane discloses:

          the space (12) is provided with an ultraviolet disinfection unit (3); (180 fig. 10, ‘keyboard’; para(s) 0011, 0040, ‘recites: ‘the UV lights 40 are brought into position from under the keyboard 180’; 40 fig. 12, ‘lights’)

          It would have been obvious before the effective filing date of the invention to combine the ‘height adjustable desks with ultraviolet light irradiation of keyboard tray’ of Herring with the ‘self-sterilizing input device’ of Lane in order to provide a function to disinfect electronic devices that are exposed to bacteria.

          In regards to claim 2, Herring discloses a display height-increasing platform with keyboard sterilization function of claim 1, wherein a display module (4) is installed on the front side of the display height-increasing platform body (1) for indicating the sterilization data information, and a main control module is arranged in the height-increasing platform body (1), the ultraviolet disinfection unit (3) and the display module (4) are electrically connected with the main control module. (para(s) 0016-0018; para 0011, ‘recites UV light unit is mounted on the desktop undersides and along the desktop backside, and positioned over the keyboard tray system’; para 0018 discloses operational control a user control panel on the desktop may comprise…..’;300, 400 fig(s) 1-2, 7, ‘user control panel’, ‘UV light disinfectant unit’; fig(s) 10-11, 16) 


          In regards to claim 3, Herring discloses a display height-increasing platform with keyboard sterilization function of claim 2, wherein the display module (4) is provided with a virtual control button, which is used as a control input interface for controlling the ultraviolet disinfection unit (3).  (para 0018 discloses operational control a user control panel on the desktop may comprise…..’;300, 400 fig(s) 1-2, 7, ‘user control panel’; ‘virtual control panels a type of panel is known in the art.’, ‘UV light disinfectant unit’; fig(s) 10-11, 16) 



          In regards to claim 4, Herring discloses a display height-increasing platform with keyboard sterilization function of claim 2, (see claim rejection 2) wherein a timing module is further provided in the height-increasing platform body (1), the timing module is electrically connected with the main control module, and is used for turning off the ultraviolet disinfection unit (3) after the ultraviolet disinfection unit has been working for a period of time. (para(s) 0016-0018, ‘provides a timing function’; fig(s) 1-2, 7, ‘user control panel’, ‘UV light disinfectant unit’)


          In regards to claim 5, Herring discloses a display height-increasing platform with keyboard sterilization function of claim 1, (see claim rejection 1) Lane discloses wherein the space (12) is provided with a supporting plate (2) which is slidably connected inside the space (12). (50, 130, 150, 155, 180 fig(s) 3, 10, ‘keyboard’ that is slidable on a draw where a keyboard is retracted or extended into a space with UV lights.’


          In regards to claim 9, Herring discloses a display height-increasing platform with keyboard sterilization function of claim 1, wherein a control module used for controlling the ultraviolet disinfection unit (3) is further arranged in the display height-increasing platform body (1), and the ultraviolet (para(s) 0016-0018; para 0011, ‘recites UV light unit is mounted on the desktop undersides and along the desktop backside, and positioned over the keyboard tray system’; para 0018 discloses operational control a user control panel on the desktop may comprise…..’;300, 400 fig(s) 1-2, 7, ‘user control panel’, ‘UV light disinfectant unit’; fig(s) 10-11, 16) disinfection unit (3) is an ultraviolet LED lamp. ) 


          In regards to claim 10, Herrring discloses a display height-increasing platform with keyboard sterilization function of claim 1, (see claim rejection 1) Lane discloses wherein a bottom foot is arranged below the display height-increasing platform body (1), and a space (12) for containing the keyboard is formed between the bottom foot and the body. (180 fig. 10, ‘keyboard’; para(s) 0011, 0040, ‘recites: ‘the UV lights 40 are brought into position from under the keyboard 180’; 40 fig. 12, ‘lights’)
  


          In regards to claim 11, Herring discloses a display height-increasing platform with keyboard sterilization function of claim 2, (see claim rejection 2) Lane discloses wherein the space (12) is provided with a supporting plate (2) which is slidably connected inside the space (12).  (50, 130, 150, 155, 180 fig(s) 3, 10, ‘keyboard’ that is slidable on a draw where a keyboard is retracted or extended into a space with UV lights.’)



          In regards to claim 15, Herring discloses a display height-increasing platform with keyboard sterilization function of claim 3, (see claim rejection 3) Lane discloses wherein the space (12) is provided with a supporting plate (2) which is slidably connected inside the space (12).  (50, 130, 150, 155, 180 fig(s) 3, 10, ‘keyboard’ that is slidable on a draw where a keyboard is retracted or extended into a space with UV lights.’)  


Allowable Subject Matter

Claims 6-8, 12-14, 16-18 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN C BUTLER whose telephone number is (571)270-3973. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571)272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/K.C.B/Examiner, Art Unit 2852